Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 June 01, 2020

The Court of Appeals hereby passes the following order:

A20A1862. JESSIE ERWIN STRICKLAND v. THE STATE.

      In 2017, Jessie Erwin Strickland was convicted of murder, felony murder
(which the court merged into the murder conviction), and armed robbery. Strickland
appeals from the trial court’s denial of his motion for new trial. We lack jurisdiction.
      Under our Constitution, the Supreme Court has appellate jurisdiction over
“[a]ll cases in which a sentence of death was imposed or could be imposed.” Ga.
Const. of 1983, Art. VI, Sec. VI, Par. III (8). Because a penalty of death may be
imposed for the crime of murder, jurisdiction is proper in the Supreme Court. See
OCGA § 16-5-1 (a), (e) (1); Neal v. State, 290 Ga. 563, 572 (722 SE2d 765) (2012)
(Hunstein, C. J., concurring); see also State v. Thornton, 253 Ga. 524, 524 (1) (322
SE2d 711) (1984) (directing this Court to transfer “all cases in which either a
sentence of death or of life imprisonment has been imposed upon conviction of
murder”), overruled in part on other grounds as recognized in Elliott v. State, 305 Ga.
179, 205 (III) (C) (i) (824 SE2d 265) (2019). Accordingly, Strickland’s appeal is
hereby TRANSFERRED to the Supreme Court for disposition.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         06/01/2020
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.